DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the instrument of Figs. 16-17 and the implant of Figs. 7-17 in the reply filed on December 9, 2021 is acknowledged.
Claims 32-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the implant species of Figs. 29-31), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2021.
	Claims 21-31, 39, and 40 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelson (US 5,797,909 A).
Claim 21. Michelson discloses a surgical system comprising: a spinal implant (implant I) engageable with endplates of adjacent vertebrae; and a surgical instrument (sleeve 800/800’) configured to be connected with the vertebrae to rotate the vertebrae about the spinal implant (Figs. 16, 17, 29, and 30). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-30, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Seme et al. (US 2014/0350602 A1) in view of Michelson (US 5,797,909 A).
Claim 21. Seme et al. disclose a surgical system comprising: means to achieve intervertebral fusion (see para. 0119); and a surgical instrument (system 10) configured to be connected with the vertebrae to rotate the vertebrae about the intervertebral space (Figs. 1-25). 
Claim 22. Seme et al. disclose wherein the surgical instrument comprises a tether (tether 250) (Figs. 1-25). 
Claim 23. Seme et al. disclose wherein the surgical instrument comprises a cork screw tether (tether 250 winds around reel 212) (Figs. 1-25). 
Claim 24. Seme et al. disclose wherein: the surgical instrument comprises a first arm (rod 12), a second arm (transverse anchor 28) and an actuator (adjustment assembly 32), the actuator comprising a handle (tensioner 208) and a longitudinal member (tether 250); and rotation of the actuator winds the longitudinal member about the handle (tether 250 winds around reel 212 of tensioner 208) such that the first arm rotates relative to the second arm to rotate the vertebrae about the spinal implant (Figs. 1-25). 
Claim 25. Seme et al. disclose wherein: the surgical instrument comprises a first arm (rod 12), a second arm (transverse anchor 28) and an actuator (adjustment assembly 32), the actuator comprising a handle (tensioner 208) and a tether (tether 250); and rotation of the actuator winds the tether about the handle (tether 250 winds around reel 212 of tensioner 208) such that the first arm rotates relative to the second arm to rotate the vertebrae about the spinal implant (Figs. 1-25). 
Claim 26. Seme et al. disclose wherein: the surgical instrument comprises a first arm (rod 12), a second arm (transverse anchor 28) and an actuator (adjustment assembly 32), the actuator comprising a handle (tensioner 208) and a cork screw tether (tether 250 winds around reel 212); and rotation of the actuator winds the tether about the handle (tether 250 winds around reel 212 of tensioner 208) such that the first arm rotates relative to the second arm to rotate the vertebrae about the spinal implant (Figs. 1-25). 
Claim 27. Seme et al. disclose wherein: the surgical instrument comprises a first arm (rod 12), a second arm (transverse anchor 28) and an actuator (adjustment assembly 32), the actuator comprising a handle (tensioner 208), a longitudinal member (tether 250) and a wedge (connector head 252) coupled to the longitudinal member; and rotation of the actuator winds the longitudinal member about the handle (tether 250 winds around reel 212 of tensioner 208) such that the wedge translates relative to the arms to rotate the first arm relative to the second arm and rotate the vertebrae about the spinal implant (Figs. 1-25). 
Claim 28. Seme et al. disclose wherein: the surgical instrument comprises a first arm (rod 12), a second arm (transverse anchor 28) and an actuator (adjustment 
Claim 29. Seme et al. disclose wherein: the surgical instrument comprises a first arm (rod 12), a second arm (transverse anchor 28) and an actuator (adjustment assembly 32), the actuator comprising a handle (tensioner 208), a cork screw tether (tether 250 winds around reel 212) and a wedge (connector head 252) coupled to the tether; and rotation of the actuator winds the tether about the handle (tether 250 winds around reel 212 of tensioner 208) such that the wedge translates relative to the arms to rotate the first arm relative to the second arm and rotate the vertebrae about the spinal implant (Figs. 1-25). 
Claim 30. Seme et al. disclose wherein: the surgical instrument comprises a first arm (tensioner 208 and rod 12) including a first channel (recess in tensioner 208 that receives part of connector head 252 as shown in Fig. 18), a second arm (transverse anchor 28) including a second channel (defined by shoulder section 202 and terminal section 204) and a bolt (connector heads 252) disposed in the channels; and the bolt is translatable along the channels to rotate the first arm relative to the second arm and rotate the vertebrae about the spinal implant (Figs. 1-25). 
Claim 39. Seme et al. disclose a surgical system comprising: means to achieve intervertebral fusion (see para. 0119); and a surgical instrument (system 10) configured 
Claim 40. Seme et al. disclose a surgical system comprising: means to achieve intervertebral fusion (see para. 0119); and a surgical instrument (system 10) configured to rotate the vertebrae about the intervertebral space, the surgical instrument including a cork screw tether (tether 250 winds around reel 212) (Figs. 1-25).
	Seme et al. fail to disclose that the means to achieve intervertebral fusion is a spinal implant engageable with endplates of adjacent vertebrae (claim 21) or a spinal implant disposable in an intervertebral disc space defined by adjacent vertebrae (claims 39 and 40).
	Michelson teaches that means to achieve intervertebral fusion can include a spinal implant (implant I) disposable in an intervertebral disc space and engageable with endplates of adjacent vertebrae (Figs. 16 and 17; col. 1, ll. 15-19)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seme et al. such that the means to achieve intervertebral fusion is a spinal implant engageable with endplates of adjacent vertebrae (claim 21) or a spinal implant disposable in an intervertebral disc space defined by adjacent vertebrae (claims 39 and 40), as suggested by Michelson, as a spinal implant is well-known in the art as one means to achieve fusion.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Seme et al. (US 2014/0350602 A1) in view of Michelson (US 5,797,909 A) as applied to claim 30 above, and further in view of Markworth et al. (US 2014/0330280 A1).
claim 31). 
	Markworth et al. teach that it is desirable to measure the angle of lordosis in order to choose a properly-sized implant (see para. 0043) and also teaches that a surgical instrument (assembly 100) configured to restore lordosis includes a gauge (gauge sleeve 210) to measure angles (see para. 0059) (Figs. 1-5C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system of Seme et al. such that the surgical instrument comprises a lordosis gauge (claim 31), as suggested by Markworth et al., in order to allow one to choose a properly-sized implant.  In view of such a modification, and because all components of the instrument are connected to each other, either directly or indirectly, the lordosis gauge would be connected to the bolt (claim 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773